Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 11-13 were are pending. 

Response to the arguments and amendment:-
Claim Rejections - 35 USC § 103
The claims 11-13 were rejected over WO 2016044789 and Amary M. F. et al, J. of Pathol and Brandon Nicolay et al is maintained. 
Applicants argue that IDH-1 mutations in brain cancers such as glioma can result in abnormal hypermethylation of histones and DNA and suppression of normal cellular differentiation and in order to treat glioma the drug must cross the BBB and that applicants have found that their compound 1 is a blood barrier penetrant. 
Applicants also say that the examiner has not responded to the evidence for and the arguments about the unpredictability of selecting a single compound. None of the reference provide guidance to select the compound 1 . 
In response the reference teaches all the compounds. All the compounds have an activity. Potentially any of the compound can be selected by a person of skill in the art. Thus a person of skill in the art can treat a cancer with an IDH1 R132H mutation. 
The argument that there is no motivation to arrive at the instant claims is not convincing. The compound is known. The compound is known to treat glioma and that too IDH1 mutation glioma, therefore it is obvious for one to use the compound for the same use. WO 2016/044789 , 
    PNG
    media_image1.png
    127
    232
    media_image1.png
    Greyscale
, clearly teaches using them for treating glioma ,para [0011], second line and also active with respect to IDH 132H and IDH 132C.
Amary  also teaches that IDH mutation are more prevalent I glioma tumors and in AML. 
Brandon Nicolay discloses that a dose of 150 mg , BID for 21 days is a known dose regimen. 

Applicants argument that the dose is unpredictable, is not convincing. For a person of skill in the art it is within the scope of routine experimentation especially since references such as Brandon Nicolay teaches a dose of 150 mg BID. 

    PNG
    media_image2.png
    123
    593
    media_image2.png
    Greyscale


So a specific dose and specific dosing frequency is not unpredictable but a routine experimentation for one of skill in the art. 
So really the compound is known, it is known to treat Glioma, and it is known that dosages of 150mg BID are effective so with all this known in the art one of skill in the art would have found it obvious it for the use of the same. 
Claim Rejections - 35 USC § 103
The rejection over US 20160083366 to Jian Lin et al or US 9,834539 in view of Young Shin Cho has been maintained the arguments that Young does not remedy the deficiency of 
Double Patenting
The ODP over 16/893,147 has been withdrawn as a TD has been filed.

The rejection over  US 9834,539 has been maintained. The patent teaches the same compound and that too includes a method of treating  glioma is included in the claims. The limitations of the effective amount is within the scope of routine experimentation especially since references such as Cho Young  does teach the dosage range for other  drugs to overcome the BBB.  
The rejection is maintained. 	
Conclusion
Claims 11-13 are rejected. 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RITA J DESAI whose telephone number is (571)272-0684.  The examiner can normally be reached on maxi-flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/RITA J DESAI/Primary Examiner, Art Unit 1625                                                                                                                                                                                                        



February 12, 2021.